Cc US. stale s COURT
DISTRICT -WI
al bist

_IN Tae. Unirea Sptes Dis ream fraes Pe 30°
For “The East Fen Disrria br OLE

 

 

STATE Dr Wisconsin ex rel,

Neots -Dayisdmitl Grow to-be also
Known as) al-Marik MAALikuLMULK
ABDULLA al- WAQUEEL NASIR,

Red troners

he Entre. Wort and

C THe RePpugric Dy Tae lrep Jyrates )
AMERICA, ANC. and THe U NITED ph ANc,

Respond ent.

 

 

 

MemoganDum De Law

JURISDICTION

This court has subject ma ther Uris -
diction | in this matter under the A AP Wot
Ack: 28 USC. 59441 G) and AP SCS EEL
C 1343, Jee aly aq. Article 154 cla of US, st

A.

 

 

 

 
 

Lauog 3 i aa
W.. 7m 1 n oe iF

“ 3
7 od

DE! I S~ 937 asoe lear STANDARD AUTHORITY

vbw ot ay he eg

ere

~ Duet met.

"Quia “Tome j tS the right tp be protected]
agains arog fhe + injur that prot.
@ preven veserite action, United ae
V. Real f pty Le af iL Monee

uM Phirty Wis., 005 WL 1ertso4 CW. Wis
Jul A, 3005) ch Am. 5,

"Ty be 2) equitable relief,

the complaint must Show a contyovers y
thet, has Caused DY wil Cause harm or
Substantial mM ury ~
Newark, New ery «- V. “Keating 56 i Sug
TAU CSD.NY 1940),

(Relig WD us) Name Change

 

 

  

Wisconsin Commen | law eco fecag Nizgs Name.

Changes mace "throu neugp consis bent: and Contnu-

DUS se as | ong @ change. i vs not. eftecty

ated for Pauclulet purposes. Sede v. Hanshd
ot,

_nmertanameenenmneen eiphmaneniere=-O0179-IRS~- FC dOeheaheOmlPage-2-Of..7.-..oCrdmaeit2

2

 

O)
 

 

AY Wis.0d daly, A>, 530 N.w.ad 171 C1998)
Crhd by Ste ¥. Smith. 329 Wis ol ATL, BO
NWad TH CGh pp. 2010)
Th IS "@ Brst ent interest 1] mn
USING Religious MQmMe. ud. in Con juncbbn with
. Committed nama. " Malik vy, Brown

Alp F. 3d 330, 335 Co Cin SY) se see also

2

   

WO WL 2345401 CE. D. Wis 04)

Cc ARGUMENT a ayy

pe aco Has A First

met LonsTiTv TIONAL TtteResT
Anp Ric an NTNU
fonsistettiy Ib dsx His Aporren

EuGIDUS NAME LN CongUNGTioN.
Wow His Bie Name.

 

 

 

“The pehitioner Was born ’ his mother Mery
Ann Smith Brand) on ber af, 4947"

and Was given dhe Names are Denis Smith.
Cc Gha bth certheate misspells or mistakeningly

3
Cr) -) tod oO r) r) Ds

 

 
 

Wrote pchtioners middle as David inSkad of Davis)
(Smith's Decl. $1.) he. pet ihione AYGues
thet, he has an inalienable night and a
Fist Amendment US, Const hihional trsteresé
tp change. his Name pr to Use his religious
adopted name. In Conjunctben with his
birth name thet his mothe- Gave him,

| Malik Tle F3d 235; see alo Ghashieiah,
200 WL 2345701. As a Muslim, he believe
his names al-MaliK MaaliKulmalh Abdulla
‘ol-Wagued Nasir Completes him " spiritual ly
because ib dehnes Nis Character and person
ality; he, believes he. 1S of royal! bloed line .
Lom Afnica anol his name Indicates thar:
CSmith’s Decl. 94 11-15.)

A:s Wwe Know cmd understaral the hishry
ot Americe , “blacks/African-Ameri cans ‘Were.
abducted and Sold from Avia where. their
ancestors Were. monarchs + Kings cindl Queens
and Noblemen, they belo different. Clans
of the Aboriginal Tribe, voples Ahrca
Was dubbed the Nlotherland of Ali Man-
Bird. (Smith's Decl, 19°F Vand 10.) ~ These

1.

eennannmnemanee ©BheBi2OGV-OOLZIIPS - Filed-O21052dmniRago-4-

 

 

 

i)

i)
 

peopl Were Male to be slaves anol deemed
as Subhumans; their Driginal hi olend ties were
Snatched 00 Stripped trom thern. Thr ql
took place of He colons zeHor dung the
enican Revolution af'fer the &nF¥
Permanent SHHemert of the Ene hsh lh
amestown, Village Wher the Cast (black)
Abican Csloves) Gmvee, C Sm: 5 Decl.
175-7,11)

The petitioner wants to US his religious
Name Mm Conjunction with his bith home
Con} nuousl and consistently So Bveryoneg
mthe entre wore, The Unided Ste
of Amaiea, and the United Nerthons (he)
Internat onal Lornmunrtes) will Yecognize
him by hot only his bith NGme but
also b is Islamic religious NG@mes
this will also eli mmerte anyone drom
aSsuming the reason petitioner Wwant-
ho Use or he Known by GA nNGmMe ther
than his bicth name ‘is for dome Freud -
ulent Purposes, Stde v. Hansdorcl, 214
Wis,2d FAL-Y?. cited by Smith, 324

5

 

of 7 dae iirablolelarlnids we

 

 

 
 

Wis, 2ol » 11, (Albeit, these Vids WE not
Mentioned in tha declarecton +o the petition,
tre) petitioner iS currently housecl ay
New Libson Corrector | Trsttiton Under
Tine Custody and Care of the Wisconsin |
Departmen of Corrections ; he ¥s Scheclulecl
to be relec sel Dnto extended Supervision
tor a 5-year ym September A ROA.

C These facts are tree ancl accerece fe
bes+ of my persona Knowledge uncler aY¥
USC, §1740.) He believe that if this aut
do not enter Gn Order granting the
wnt of quia timet, the DOG and/or DCC
Division of Communrty Corrections ) wil |
try Stopping him trom using om be sing,

| rived by his relignous hame.,
iTivaally he want to use the Courts
order to send +o all “priverte Gr publiz
} nyttutions » pusMesses 7 Schso ls 5 ef, thet
holds his wtal records so-they +20 Can
pecagnize him by hiss religious ngme
ard add it yn Conjunction with his

bith Name...

G,

 

\GaSG-2+20-6V-001L29-JRS. riled O2/O5L20.nPAGe.6.Of.7--DOGWMIMRAb Denies nn
 

 

wf ae
/ nN OpennearG Surgery 1 7 Yepar
an ene vee we a —- cal Valve anol

Ue rt r re medical issues he mest liKel
Wi | be el] g)ble for discal lity benefits), he r
Pleens -to wai c Parale of rowleclge runnig
A nonpreti undesthon irrterd Star
m “st dececssed misther NG mre, He also
plans fo become X book writer to earn
royalbies, “Thus, theres no reasonable.
basis to deny NT, —_—_———

“Dated +his IL day of January
2020. /

 

 

af
al-Malik Mair Abdulla

7

 

 

. j f 7 Ty)
CAS enable NOL ad 2 Seni 0 O21 ELPA omloa ecument2
